Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in the instant application. Claim 12-20 are withdrawn as discussed in the Restriction/Election below. Claims 1-11 are being examined on the merits.	
Restriction/Election 
Applicant’s election of Group I, drawn to a process of making a supramolecular biomedical polymer, and election of species, 2-amino-5-(2-hydroxyethyl)-6-methyl-4(3H)-pyrimidinone for the compound of Formula I, and the property of claim l (i), specifying a Young's modulus of between 40 and 160 MPa, as determined by test method ASTM D 1708-96 with a crosshead speed of 20 mm/min for the property election, in the reply filed on 03/30/2022 is acknowledged. The Examiner will only examine Claim 11 (i) and not Claim 12 because Applicant chose to elect a single property in lieu of a combination of properties in Claim 11 or all properties recited in Claim 12 as set forth in the previous office action. Therefore, Claim 12, drawn to non-elected species, is withdrawn. Because Applicant did not Applicant traversal of group restriction and election of species, this election will be treated as without traverse. 
Priority
This application 16877980, filed 05/19/2020 is a continuation of PCT/NL2018/050780, filed 11/21/2018, and claims foreign priority to NL2019957, filed 11/22/2017
Suggestion
Claim 2 is grammatically awkward in its recitation of “the reaction is in one step”.  For clarity, the Examiner recommends amending the language to “the reaction is performed in one step” or  “the reaction is a one-step reaction” or something similar.

Information Disclosure Statement
	The information disclosure statement submitted on 05/19/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mes et al. (WO 2014/185779 A1, cited in the IDS), hereinafter Mes, in view of Kidane et al. (Acta Biomaterialia), hereinafter Kidane, and Ma et al. (Biomacromolecules), hereinafter Ma, and as evidenced by Radhakrishnan et al. (RSC Adv), hereinafter Radhakrishnan.
Applicant Claims
Applicant claims a process for the manufacture of a supramolecular biomedical polymer having an ultimate tensile strength of at least 35 MPa, as determined by test method ASTM D 1708-96 with a crosshead speed of 20 mm/min, the process comprising reacting a compound F' according to Formula (1):

    PNG
    media_image1.png
    186
    352
    media_image1.png
    Greyscale

with: a diisocyanate compound C' according to the Formula O=C=N-R3-N=C=O; a functionalized polymer A' selected from FG1-functionalized polycarbonate, poly(tetramethylene glycol), and FG1- functionalized hydrogenated polybutadiene; and a compound B' is selected from the group consisting of 1,4-butanediol, 1,12-dodecyldiol and 1,6-hexanediol; wherein B’ is 1,6-hexanediol; C' is selected from the group consisting of 1,4-diisocyanatobutane, 1,6-diisocyanatohexane (HDI) and 1,12-diisocyanatododecane; wherein C’ is HDI;   with the proviso that P is neither poly(ethyleneglycol) nor polycaprolactone;; and wherein the molar ratio of compounds A', B', C' and F' expressed as A':B':C':F' is between 1:1.5:3.5:1 and 1:2:4:1; wherein the reaction is in one step.
- Applicant claims a supramolecular biomedical polymer having an ultimate tensile strength of at least 35 MPa, as determined by test method ASTM D 1708-96 with a crosshead speed of 20 mm/min, obtainable by the process according to claim 1; a number average molecular weight Mn of about 3000 to about 150000 Da as determined with size- exclusion chromatography in DMF comprising 10 mM LiBr at 50 °C using PEO/PEG- standards; having at least one of the following properties: (i) a Young's modulus of between 40 and 160 MPa, as determined by test method ASTM D 1708-96 with a crosshead speed of 20 mm/min.
Determination of the Scope and Content of the Prior Art 

(MPEP §2141.01)
Mes describes the invention of a supramolecular biodegradable polymer comprising a quadruple hydrogen bonding unit, a biodegradable backbone and hard blocks and a process for preparing such a supramolecular biodegradable polymer; wherein the supramolecular polymer is specifically suitable for biodegradable articles such as biomedical implants that need high strength and/or elasticity, e.g. medical implants in the cardio-vascular field (Abstract).  Mes expressly teaches the preparation of Polymer 2 by reacting 20.4 mmol telechelic hydroxy terminated polycaprolactone (A’) with 20.4 mmol monomer comprising 2-ureido-4-pyrimidone compound of formula F’ (UPy-monomer B), which is similar in structure to the instantly elected compound F’, 40.8 mmol C’ HDI (p. 2, 1st paragraph; p. 26, Example 4). The following day, in the same pot, 81.6 mmol 1,6-hexanediol B’ was added. Thus, the molar ratio of the components A’:B’:C’:F’ is 1:2:4:1, rendering obvious the claimed molar ratio in Claim 1 and the one step limitation in Claim 2. 
UPy-monomer B was prepared by reacting UPy-monomer A with 1,6-hexyldiisocyanate (HDI). UPy-monomer A is the same monomer as the instantly claimed pyrimidone, obtained from the reaction of 1-acetylbutyrolactone and guanidine carbonate, as evidenced by Radhakrishnan (Scheme 1; Table 1, S. no. 15). Therefore, Mes renders obvious the elected compound, which is also within the scope of Claim 3.
Regarding Claim 4, the MW of the polycaprolactone exemplified in Example 4 is 2000 Da, which is within the molecular weight range of polymer A’ in instant Claim 1 (Example 4). Mes generally teaches that the polymer A’ has the Formula FG-P-FG , wherein P is preferably a polymeric group having a number average molecular weight Mn of about 250 to about 50,000, more preferably about 400 to about 20,000, even more preferably about 600 to about 2.500, yet even more preferably about 600 to about 1,500 and most preferably about 600 to about 1000 g/mol (p. 20, lines 19-25). Most preferably, the polymer A  is hydroxy terminated which implies that FG represents OH (p. 21, lines 8-10). The polymer A’ is selected from the group consisting of polyethers, polyamides, polyesters, polycarbonates etc., and more preferably, the polymer A’ is selected from the group consisting of polycarbonates, polyesters, polyethers and copolymers of such polymers (p. 21, lines 18-24). The polycarbonates are preferably selected from hydroxy terminated polycarbonates and copolycarbonates based on alkyldiol polycarbonate and polycarbonates and copolycarbonates made by ring opening polymerization of trimethylenecarbonate, 1,3-dioxepane-2-one, 1,3-dioxanone-2-one, and 1,3,8,10-tetraoxacyclotetradecane-2,9-dione. More preferably, polycarbonates are selected from alkyldiol polycarbonate, most preferably 1,6-hexanediol polycarbonate (p. 22, lines 20-25). 
Regaring Claims 5 and 6, Mes expressly teaches 1,6-hexanediol as B’ (Example 4). 
Regaring Claim 7 and 8, Mes expressly teaches HDI, which is the same as 1,6-diisocyanatohexane as C’ (Example 4). 
Regarding Claims 9 and 11, Mes teaches examples of supramolecular biomedical polymers having varying tensile strength when a component is varied.  For example, by replacing the HDI with isophorone diisocyanate (IPDI) or with methylene dicyclohexane diisocyanate (HDMI), polymers having tensile strength of 44.9 and 45.2 mPa are obtained, respectively (Table 2; Comparative Examples 3 and 4).  
Regarding Claim 10, Mes teaches wherein the supramolecular biodegradable polymer has a number average molecular weight Mn of 1,200 to 1,000,000, which overlaps with the instantly claimed 3000-150,000 Da. 
Additionally, Mes expressly teaches the varying Young’s modulus, with examples of 44.9 and 45.2 mPa (Table 2), and generally teaches that the supramolecular biodegradable polymer preferably has a Young’s modulus of at least 10 MPa, preferably at least 20 MPa, an even more preferably of at least 40 mPa, and preferable lower than 150 mPa, as determined by standard test method ASTM D 1708-96 at room temperature, with a crosshead speed of 20 mm/min (p. 11, last paragraph to p. 12, 1st paragraph); has preferably also a modulus at 100% elongation of at least 5 MPa, more preferably at least 10 MPa, which overlaps with the at least 7 mPa (p. 12, 2nd paragraph);  has preferably also an elongation at break of at least 100%, more preferably of at least 200%, and most preferably of at least 300%. Mes expressly teaches polymers with elongation at breaks, for example, of 470% and 500% (Table 2).  Mes teaches that the supramolecular biodegradable polymer has preferably at least two thermal transitions selected from a glass transition or a melting point at a temperature between about 40° and about 140 °C, more preferably between about 50 ° and about 130 °C, rendering obvious the temperature range of 50-125 [Symbol font/0xB0]C. Mes teaches polymers having varying thermal transitions, and expressly teaches polymers which do not have thermal transition between 0-45 [Symbol font/0xB0]C, such as for instance Example 4 (Table 1).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The teachings of Mes has been set forth supra. 
Mes does not exemplify polymers with polycarbonate as A’ but rather exemplifies polycaprolactone.  The instant application has a proviso that the polymer is neither poly(ethyleneglycol) nor polycaprolactone.
Kidane is in the same field of endeavor and teaches nanocomposite polymer for development of synthetic heart valve leaflets (Title). Kidane teaches the development of novel polyurethane (PU) polymer using polycarbonate soft segment (PCU) and polyhedral oligomeric silsesquioxanes (POSS) nanoparticle which gives rise to POSS-PCU, which has superior biocompatibility and in vivo biostability. The combination provided improved tensile strength and elongation (Abstract; Section 3.1; Table 1).  This polycarbonate-based PU have excellent resistance to cycle fatigue, achieving more than 800 million cycles (p. 2414, R. Col., 1st paragraph). 
Ma supports Kidane by providing the motivation to replace the PCL polymer in Mes with polycarbonate. Ma is in the same field as Kidane and Mes, and describes how biodegradable polyurethane urea (PUU) elastomers are ideal for tissue engineering.  Ma relates that PUU with PCL showed good elasticity but poor resilience under large strains because of stress-induced crystallization of PCL segments.  However, polycarbonate-based PUU provide biodegradable elastomers with robust mechanical properties (Abstract; Introduction, 3rd paragraph). Ma conducted polymer degradation studies and showed that degradation of PC takes longer than its PCL counterpart (p. 3267, L. Col., last paragraph; p. 3272, Discussion, 2nd paragraph). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	Mes teaches all the components of the supramolecular biodegradable polymer instantly claimed. While Mes does not exemplify polycarbonate polymer, it comprehends the suitability of polycarbonate polymers in the invention alongside polycaprolactone, which was exemplified. Therefore, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute the polycaprolactone in the method of Mes with polycarbonate. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, Mes has already recognized that polycarbonate would be suitable for the same purpose, and a skilled artisan would be motivated to make similar polymers in order to obtain additional supramolecular polymers having slightly different properties, for instance, having different tensile strength, fatigue resistance, etc. 
Additionally, because Mes recognizes polycarbonate as polymer A’, Mes therefore renders obvious the features in Claim 11 as inherent property. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics claimed in Claims 11. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
Alternatively, one would be motivated to combine the teachings of Mes with that of Kidane and Ma, and use polycarbonate in order to prepare a supramolecular polymer because Kidane has shown the utility of polycarbonate in biomedical prostheses, wherein the resulting polymer created have excellent resistance. Additionally, Ma has taught that polycarbonate-based PUU provide biodegradable elastomers with robust mechanical properties takes longer than its PCL counterpart. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  
	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of US 10941239 B2 in view of Kidane and Ma.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are directed to a process for the manufacture of a supramolecular biomedical polymer having an ultimate tensile strength of at least 35 MPa, as determined by test method ASTM D 1708-96 with a crosshead speed of 20 mm/min, the process comprising reacting a compound F' according to Formula (1):

    PNG
    media_image1.png
    186
    352
    media_image1.png
    Greyscale

with: a diisocyanate compound C' according to the Formula O=C=N-R3-N=C=O; a functionalized polymer A' selected from FG1-functionalized polycarbonate, poly(tetramethylene glycol), and FG1- functionalized hydrogenated polybutadiene; and a compound B' is selected from the group consisting of 1,4-butanediol, 1,12-dodecyldiol and 1,6-hexanediol; wherein B’ is 1,6-hexanediol; C' is selected from the group consisting of 1,4-diisocyanatobutane, 1,6-diisocyanatohexane (HDI) and 1,12-diisocyanatododecane; wherein C’ is HDI;   with the proviso that P is neither poly(ethyleneglycol) nor polycaprolactone;; and wherein the molar ratio of compounds A', B', C' and F' expressed as A':B':C':F' is between 1:1.5:3.5:1 and 1:2:4:1; wherein the reaction is in one step.
The conflicting claims are directed to a process for preparing a supramolecular biodegradable polymer for medical implants or scaffolds for cardiovascular applications wherein: a compound F' is reacted with a 1,6-hexanediisocyanate compound C' according to the Formula; a polymer A' selected from hydroxy terminated polyethylene glycols, hydroxy terminated polypropylene glycols, hydroxy terminated poly( ethylene-co-propylene) glycols, hydroxy terminated poly( ethylene block-propy lene-block-ethylene glycols, and hydroxy terminated poly( ethylene-co-tetramethylene) glycols; and B' is 1,6-hexanediol.
The ranges in ‘239 overlaps with the instantly claimed ranges. The instant and conflicting claims differ in that the instant claims recite the proviso that the polymer is neither poly(ethyleneglycol) (PEG) nor polycaprolactone. 
The teachings of Kidane and Ma have been set forth in the 103 rejections above. Kidane and Ma cures the deficiency of ‘239 by teaching and providing the motivation to use polycarbonates as polymer in lieu of PEG or polycaprolactone (supra). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date with reasonable expectations of success to combine the teaching of ‘239 with that of Kidane and use functionalized polycarbonate for the polymer. One would be motivated to to do so in order to prepare a supramolecular polymer and because Kidane has shown the utility of polycarbonate in biomedical prostheses, wherein the resulting polymer created have excellent resistance.  Additionally, Ma has taught that polycarbonate-based PUU provide biodegradable elastomers with robust mechanical properties takes longer than its PCL counterpart. Therefore, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Kidane with Mes and substitute the PEG-derived polymers of Mes with functionalized polycarbonate with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  

Regarding the tensile strength and other properties not recited in the claims of ‘239, because the conflicting claims in view of Kidane and Ma teach all the elements instantly claimed, the prior art necessarily renders obvious these limitations as inherent property. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics claimed in Claims 1 and 11. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1-11 of the instant application and Claims 1-16 of ‘239 are obvious variants and are not patentability distinct.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616